
	
		II
		112th CONGRESS
		2d Session
		S. 2278
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for an exemption for community banks to
		  certain escrow requirements under the Truth in Lending Act, and for other
		  purposes.
	
	
		1.Escrow requirements exemption
			 for community banksSection
			 129D(c) of the Truth in Lending Act (15 U.S.C. 1639d(c)) is amended—
			(1)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and
			 moving the margins 2 ems to the right;
			(2)by striking
			 The Bureau and inserting the following:
				
					(1)In
				generalThe Bureau
					;
				and
			(3)by adding at the
			 end the following:
				
					(2)Treatment of
				loans held by smaller institutionsThe Bureau shall, by
				regulation, exempt from the requirements of subsection (a) any loan secured by
				a first lien on the principal dwelling of a consumer, if such loan is held by
				an insured depository institution having assets of $10,000,000,000 or
				less.
					.
			
